Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1 recites the limitation "the application resources" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Applicant previously mentions of a single “application resource” in line 10 and refers to a plurality of application resources in line 12 which lacks the antecedent basis.

Allowable Subject Matter
4.	Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	None of the references, either singularly or in combination, discloses or even suggests:
As per claims 1-5, an electronic gaming machine for interleaved skill wagering, comprising: generate a display of the application resources within the interactive application; determine whether to trigger an additional wager opportunity during execution of the interactive application; provide the additional wager opportunity; receive, from a user, an additional wager indication to engage in the additional wager opportunity; determine an additional wager outcome associated with the additional wager indication using the random number generator; and generate a display of the additional wager outcome within the interactive application.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784.  The examiner can normally be reached on Mon-Thu 6-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale





/Ronald Laneau/
Primary Examiner, Art Unit 3715